Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, line 7, “a motor vehicle” is confusing because it is not clear whether it is the same as the one in line 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (2017/0124710) in view of Abari et al. (2019/0204427).
Regarding claim 1, Kwon discloses recording at least one first camera image capturing at least one part of at least one first and/or second calibration device using at least one first sensor element having at least one first field of view (one of Figures 5a-5d);
recording at least one second camera image capturing at least one part of the first and/or second calibration device using at least one second sensor element having at least one second field of view (one of Figures 5a-5d);
identifying the first and/or second calibration device or a part thereof in the first camera image (note marker 404 in Figure 5a) and determining first first data (604, 606) in relation to the first sensor element;
identifying the first and/or second calibration device or a part thereof in the second camera image (note marker 404 in Figure 5b) note and determining second first data (604, 606) in relation to the second sensor element; and
determining calibration data for the first sensor element and/or the second sensor element by combining, evaluating and/or processing at least the first first data, the second first data, second data in relation to the motor vehicle and/or additional data derived from the first data and/or the second data (614); except
at least one calibration element having at least one carrier element and at least one marker element, wherein the marker element is arranged on the carrier element; and
at least one connecting element, wherein the calibration element is arranged on the motor vehicle using the connecting element as claimed.
Abari, from the similar field of endeavor, discloses movable calibration target system (Fig. 6b) showing at least one calibration element (Fig. 6b) having at least one carrier 
at least one connecting element (robotic arm mounting base in Fig. 6b), wherein the calibration element is arranged on the motor vehicle using the connecting element.  By using the movable calibration target system, the calibration target can be flexibly moved.  This increases the flexibility of the calibration operation.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Abari into Kwon so that the calibration target could be moved into any desired location at will.
	Regarding claim 2, Abari discloses at least one of the marker element is arranged at a distance from an outer contour of the motor vehicle using the carrier element (note Fig. 6b),
the carrier element comprises carrier element sections that are cylindrically formed at least in sections, the carrier element sections being interconnected using least one marker element and/or are kept at a distance from each other,
at least two carrier element sections are interconnected and/or kept at a distance from each other by a shared marker element,
the marker element comprises a spherical outer surface at least in sections, is planar, is plate-shaped at least in some areas, and/or has a checkerboard pattern at least in some areas,
the connecting element is planar and/or plate-shaped, a plurality of calibration elements are arranged on the connecting element or the calibration elements, and/or the carrier 
the marker element is identifiable and/or distinguishable from the carrier element on a recording captured by a sensor through evaluation of the recording with reference to the shape, pattern and/or color distinguished (note Fig. 6b).
	Regarding claim 3, Abari discloses at least one of the calibration device is configured to be arranged using the connecting element on at least one wheel of the motor vehicle and along an extension direction of at least one wheel axis of the motor vehicle,
the calibration device is configured to be arranged using the connecting element on at least one section of the chassis of the motor vehicle and/or the connecting element, and is formed to interact with at least one boundary at least in sections, the connecting element having a structure or shape that is complementary to a structure or contour of the motor vehicle (note Fig. 6b);
the connecting element enables an arrangement of the calibration device on the motor vehicle by plugging, screwing and/or at least one of the magnets part of the connecting element (note Fig. 6b), and
the calibration device comprises at least one holding area to hold at least one sensor for determining a distance between the calibration device and another object or comprises at least one spirit level for aligning the calibration device while it is being mounted.
	Regarding claim 4, see rejection to claim 1.
	Regarding claim 5, Abari discloses at least one of the first and/or second calibration device comprises a calibration device according to claim 1, 

the first calibration device is arranged on at least a first section of the chassis of the motor vehicle and/or on at least a first wheel of the motor vehicle along an extension direction of a first wheel axis of the motor vehicle (Fig. 6b and para. 30),
the second calibration device is arranged on at least a second section of the chassis of the motor vehicle and/or on at least a second wheel of the motor vehicle along an extension direction of a second wheel axis of the motor vehicle (Fig. 6b and para. 30),
the first sensor element comprises at least one camera and/or is part of the motor vehicle and/or is arranged on the motor vehicle (Fig. 6b and para. 30),
the second sensor element comprises at least one camera and/or is part of the motor vehicle and/or is arranged on the motor vehicle (Fig. 6b and para. 30), and
the first field of view and the second field of view overlap with each other at least partially (Fig. 6b and para. 30).
	Regarding claim 6, Kwon discloses at least one of: the identification of the first and/or second calibration device or a part thereof is conducted in the first camera image using the identification of at least one marker element part of the first or second calibration device, wherein preferably, the marker element is identifiable and/or distinguishable through evaluation of the first camera image with reference to the shape, pattern and/or color (note para. 43),
the identification of the first and/or second calibration device or a part thereof is conducted in the second camera image using the identification of at least one marker element part of the first or second calibration device, wherein the marker element is 
	Regarding claim 7, Kwon discloses at least one of the first first data comprises
information on the first and/or second calibration devices including a perspective under which the first and/or second calibration device is shown in the first camera image, information on the first field of view, and/or information on at least one spatial arrangement, position, orientation and/or spatial extension of the first sensor element in a coordinate system of the first sensor element and/or of the motor vehicle (para. 30);
the second first data comprises information on the first and/or second calibration devices including a perspective under which the first and/or second calibration device is shown in the second camera image, information on the second field of view, and/or
information on at least one spatial arrangement, position, orientation and/or spatial extension of the second sensor element, in particular in a coordinate system of the first sensor element and/or of the motor vehicle (para. 30).
	Regarding claims 8-10, see similar rejections as set forth above.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abari et al. (2019/0204427) in view of Varszegi et al. (2020/0128234).
 	Regarding claim 12, Abari discloses at least one calibration element having at least one carrier element and at least one marker element (target 102 in Figure 6b), and
at least one connecting element, wherein the calibration element is arranged on the motor vehicle using the connecting element (note robotic arm mounting base in Figure 6b); except 

However, Abari teaches that the calibration target 102 is not limited in any form, shape, or fashion (para. 34, 36, 39).  In other words, any conventional calibration target can be used as the calibration target 102.
	Varszegi, from the similar field of endeavor, discloses a calibration target (Figure 1).  The calibration target includes marker elements (120) arranged on carrier elements (101, 102, 103), the carrier element comprising a plurality of carrier element segments (101, 102, 103), which are interconnected using at least one marker element and/or are kept at a distance from each other (note Fig. 1).  
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Varszegi as the calibration target in Abari to perform the well known calibration functions as claimed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, and 12 have been considered but are moot in view of the new ground of rejection as set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422